Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Independent claims 16, 23, 29 and 30 has been amended and new claims 31-33 are added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 and 02/08/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
      
     Allowable Subject Matter
Claims 16-33 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 16 and 30, the present invention from the present application discloses a printing device and method in which “sending the identification information and the print settings registered in the registering to the information processing device from which the request has been received; receiving, from the information processing device to which the registered identification information and the registered print settings have been sent, a print job including image data and at least one of print settings and identification information corresponding to the included print settings set based on the sent print settings; and processing the received print job according to at least one of the identification information and the print settings included in the received print job” which is allowable in combination with the other claimed limitations.
send, to the printing device from which the one or more sets of identification information corresponding to the print settings and the print settings have been received, a print job including image data and at least one of print settings and identification information corresponding to the included print settings set based on the received identification information and the received print settings received from the printing device” which is allowable in combination with the other claimed limitations.
The closest prior art such as Nakajima (US P. No. 9372648) and Matsuda (US P. No. 2020/0274987), which is recorded in the previous office action filed on 09/09/2020. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Minagawa (US P No. 2013/0135668) discloses a relay server that is capable of communicating with a print service server that provides a print setting screen to a user device, receives print settings set by a user via the provided print setting screen, and generates a print job based on the received print settings, the relay server comprising: a registration unit configured to transmit printer information including the print settings to the print service server and register the 
Kashioka (US P No. 2012/0268769) discloses an apparatus capable of communicating with a printing service system for providing a print setting screen generated based on registered registration information to a user corresponding to an account associated with the registration information, generating a print job based on information input by the user via the print setting screen, and transmitting the generated print job to a designated destination, the apparatus comprising: a determination unit configured to determine, when a request for registration of printer information of a printer that outputs the print job is received, whether the printer information has been registered in the printing service system

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 12, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit